                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Cause No. 3:13-cr-0045-RLY-CMM
                                              )
DAWN DAVIS,                                   )                              - 01
                                              )
                      Defendant.              )



                             REPORT AND RECOMMENDATION

       On November 13, 2019, the Court held a hearing on the Petition for Warrant or Summons

for Offender Under Supervision filed on October 17, 2019. Defendant Davis appeared in person

with her appointed counsel Sam Ansell. The government appeared by Kyle Sawa, Assistant

United States Attorney. U. S. Parole and Probation appeared by Officer Angela Smith.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Davis of her rights and provided her with a copy of

the petition. Defendant Davis orally waived her right to a preliminary hearing.

       2.      After being placed under oath, Defendant Davis admitted violation numbers 1, 2,

3, and 4. [Docket No. 49.]

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number          Nature of Noncompliance


     1          “The defendant shall abstain not unlawfully possess a controlled
                substance. The defendant shall refrain from any unlawful use of a
                controlled substance.”

                On September 23, 2019, Dawn Davis tested positive for Buprenorphine.
                She admitted to use without a valid prescription on September 20, 2019.
                On October 9, 2019, Ms. Davis tested positive for amphetamines.
                Confirmation results are still pending.

                According to Ms. Davis' medical records, on August 19, 2019, Ms. Davis
                tested positive for methamphetamine, aminoclonazepam, and fentanyl.
                She also tested positive for methamphetamine on June 10, and August 5,
                2019.

                As previously reported to the Court, Ms. Davis tested positive for opiates
                on November 1, 2018. She admitted to taking a Lortab and Suboxone
                without a prescription. On August 1, 2019, Ms. Davis tested positive for
                amphetamines and admitted to using methamphetamine on one occasion
                around the end of July 2019.

     2          “The defendant shall answer truthfully all inquiries by the probation
                officer and follow the instructions of the probation officer.”

                Since February 2019, Ms. Davis has lied to the probation office regarding
                her Suboxone use.

     3          “The defendant shall participate in a substance abuse treatment
                program at the direction of the probation officer…”

                On October 15, 2019, Ms. Davis was discharged from Southwestern
                Behavioral Health due to non-compliance and dishonesty.

     4          “The defendant shall abstain from the use of all intoxicants, including
                alcohol, while participating in a substance abuse treatment program.”

                On September 23, 2019, Dawn Davis tested positive for alcohol. She was
                enrolled in a substance abuse treatment program at this time.

4.       The parties stipulated that:

         (a)    The highest grade of violation is a Grade B violation.



                                         2
                (b)    Defendant’s criminal history category is III.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 8 to 14 months’ imprisonment.

       5.       The parties jointly recommended a sentence of fourteen (14) months with no

supervised release to follow. Defendant requested placement at FCI Greenville.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of fourteen months with no supervised release to

follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation. The Magistrate Judge will make a recommendation

of placement at FCI Greenville, lowest security level allowed.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.



       Dated: 11/20/2019                     _______________________________
                                              Tim A. Baker
                                              United States Magistrate Judge
                                              Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system



                                                  3
